DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 2/21/2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not break the unity of Groups I & II identified in restriction/election .  This is not found persuasive – while the invention is directed towards a perovskite material composed with cobalt, the common technical feature between the groups is the composition claimed in Claim 1. Given this, and given that Claim 1 discloses cobalt as Cox and 0 ≤ x > 1, x may equal 0 and therefore the presence of cobalt is not required. Therefore, the prior art does, in fact, read on the special technical feature, and thus unity is still found to be lacking a posteriori.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9, 13-14, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 & 8 of U.S. Patent No. US 11,271,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet or render obvious the limitations of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-14, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is unclear whether the claim preamble “A catalyst obtainable by exsolving particles of Ni, Co and/or mixtures of Ni and Co from a perovskite metal oxide” implies that exsolvation of such particles is required by the claim, or is an intended use of the product of the claim. Thus, the claim is rendered indefinite. Claims 2-8, 13-14, 17 are rejected for their dependence on Claim 1; Claim 9 is not rejected as it corrects said indefiniteness. For purposes of examination, the Examiner will interpret this exsolvation as not being required due to the use of “obtainable”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 13-14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (An ingenious Ni/Ce co-doped titanate based perovskite as a coking-tolerant anode material for direct hydrocarbon solid oxide fuel cells, Journal of Materials Chemistry, Sept. 2015).
Regarding Claim 1, Sun discloses the synthesis of a Ni/Ce co-doped titanate of the form La0.3Sr0.6Ce0.1Ni0.1Ti0.9O3−δ and La0.4Sr0.6Ni0.1Ti0.9O3−δ (Experimental). This corresponds to the following values according to the instant claim: a = 0.3 & 0.4; b = 0.6; a + b = 0.9 & 1; x = 0; y = 0.1, z = 0.9; x + y + z = 1. These meet the limitations of the claim and thus read on the formula of Claim 1.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, the formula shown from the prior art above does not conform to the formula disclosed by Claim 2.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which M1 is La and M2 is Sr as seen above.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which a, b > 0, M1 is La, and M2 is Ce.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which (a + b)/(x + y + z) = 0.9.
Regarding Claims 7 & 13, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the synthesis of La0.3Sr0.6Ce0.1TiO3−δ, in which y = 0.
Regarding Claim 8, 14, & 17, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which x = 0, as seen above.

Claim(s) 1-2, 4, 7, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Changfu et al (CN103599788A) referred to herein as 'Changfu'.
Regarding Claim 1, Changfu discloses the synthesis of LaCoO3 (Example 1). This corresponds to the following values according to the instant claim: a = 1; b = 0; a + b = 1; x = 1; y, z = 0; x + y + z = 1. These meet the limitations of the claim and thus read on the formula of Claim 1.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, the formula shown from the prior art above does not conform to the formula disclosed by Claim 2.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Changfu discloses a composition in which a > 0 (a = 1), b = 0, and M1 is lanthanum as seen above.
Regarding Claim 7 & 13, the prior art discloses the limitations of Claim 1 as shown above.  Further, Changfu discloses a composition in which y = 0 as seen above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3, 5, 8, 14, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Changfu et al (CN103599788A) referred to herein as 'Changfu'.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Changfu discloses that the inventive composition is composed of one or more rare earth metals, members of which include La, Ce, Pr, Nd, Sm, Gd, Tb, Dy, and Yb. 

Regarding Claim 8, 14, & 17 the prior art discloses the limitations of Claim 1 as shown above. Further, while Changfu does not disclose an embodiment in which x = 0, one of ordinary skill in the art would find it obvious to determine the ratio of cobalt to the other disclosed elements that would produce desired perovskite properties and maximize the catalytic activity of the produced catalyst.

Allowable Subject Matter
Claim 6 & 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While the prior art identified above discloses a catalyst of the form La0.3Sr0.6Ce0.1Ni0.1Ti0.9O3−δ and La0.4Sr0.6Ni0.1Ti0.9O3−δ (Experimental) using exsolved particles (Discussion), Sun neither teaches nor suggests the presence of Co in the inventive composition. Further, while Sun does disclose the use of exsolved Ni particles, it does not disclose a particle size of 2-50 nm and instead teaches a size of 200 nm. See the Results: Textural and structural properties section of Sun. The size disclosed by Sun is well outside the range claimed, and there is no disclosure of a method of changing the size or a motivation to do so. Thus, claims 6 and 9 are seen to be novel and non-obvious by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            

/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736